                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


Kimberly Sue Jidas,

                          Plaintiff,    Case No. 17-cv-14198

v.                                      Judith E. Levy
                                        United States District Judge
Commissioner of Social Security,
                                        Mag. Judge Stephanie Dawkins
                          Defendant.    Davis

________________________________/

                   OPINION AND ORDER ADOPTING
                   REPORT AND RECOMMENDATION

          This is a Social Security benefits appeal. On February 26, 2019,

Magistrate Judge Stephanie Dawkins Davis issued a Report and

Recommendation (“R&R”) (Dkt. 16) recommending that the Court deny

plaintiff Kimberly Sue Jidas’ motion for summary judgment (Dkt. 13) and

grant defendant’s, Acting Commissioner of the Social Security

Administration Nancy Berryhill, motion for summary judgment. (Dkt.

14.) Plaintiff timely filed an objection on March 12, 2019 (Dkt. 17), and

defendant filed a response on March 18, 2019. (Dkt. 18.)

     I.     Background
        In April 2015, plaintiff applied for Disability Insurance Benefits

based upon a history of papillary thyroid cancer, iron deficiency anemia,

chronic leukopenia, seasonal allergies, degenerative disc disease, chronic

fatigue syndrome, and fibromyalgia. (Tr. 12–13.) The agency initially

denied her application for benefits (Tr. 65), as did the administrative law

judge (“ALJ”) after holding a hearing. (Id. at 20.) She filed for judicial

review on December 28, 2017. (Dkt. 1.)

        The Court has carefully reviewed the R&R and is satisfied that it is

a thorough account of the relevant portions of the record. The Court

incorporates the factual background from the R&R as if set forth herein.

(Dkt. 16 at 1–4.)

  II.     Legal Standard

        A party may object to a magistrate judge’s report and

recommendation on dispositive motions, and a district judge must resolve

proper objections under a de novo standard of review. 28 U.S.C. §

636(b)(1)(B)–(C); Fed. R. Civ. P. 72(b)(1)–(3). A proper objection identifies

the portion of the report and recommendation that the party takes issue

with and then specifies the factual or legal basis of the error. E.D. Mich.

LR 72.1(d)(1); see Andres v. Comm’r of Soc. Sec., 733 F. App’x 241, 244


                                      2
(6th Cir. 2018). Objections that restate arguments already presented to

the magistrate judge are improper, Coleman-Bey v. Bouchard, 287 F.

App’x 420, 422 (6th Cir. 2008) (citing Brumley v. Wingard, 269 F.3d 629,

647 (6th Cir. 2001)), as are those that dispute the general correctness of

the report and recommendation, Miller v. Currie, 50 F.3d 373, 380 (6th

Cir. 1995). Moreover, objections must be clear so that the district court

can “discern those issues that are dispositive and contentious.” Id. (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.

1991)); Thomas v. Arn, 474 U.S. 140, 147 (1985) (explaining that

objections must go to “factual and legal” issues “at the heart of the

parties’ dispute”). 

   III. Analysis

      Plaintiff filed one objection to the R&R. She argues that the

magistrate judge “misapplied the case law and rulings addressing 20

C.F.R. § 405.1529(c) [sic].” (Dkt. 17 at 1.) Specifically, she asserts that

she satisfied the first step and the objective evidence element of the

second step of the analysis outlined in § 405.1529(c), and so she was

entitled to rely on subjective evidence to satisfy the rest of second step,




                                     3
here her own testimony, which the magistrate judge evaluated

incorrectly.1 (Dkt. 17 at 1–2.) However, the objection is improper.

              The majority of plaintiff’s objection is improper because it does not

identify a specific error made by the magistrate judge and repeats

arguments that she previously raised before the magistrate judge.

Plaintiff provides a broad statement that the magistrate judge applied

the wrong legal rule (Dkt. 17 at 1) and discusses the two-step analysis

and SSR 16-3p, but these are not specific objections. She goes on to apply

step two to her testimony and other evidence in the record, but she raised

this argument in her brief in support of her motion for summary

judgment and reply brief. (Compare Dkt. 13 at 17–18, Dkt. 15 at 1–2 with

                                                            
              1 [Section 405.1529(c)] and SSR 16-3p3 describe a two-part process for
              evaluating an individual’s statements about symptoms, including pain.
              First, the ALJ must determine whether a claimant has a medically
              determinable physical or mental impairment that can reasonably be
              expected to produce the symptoms alleged; second, the ALJ must
              evaluate the intensity, persistence, and functional limitations of those
              symptoms by considering objective medical evidence and other evidence,
              including: (1) daily activities; (2) the location, duration, frequency, and
              intensity of pain or other symptoms; (3) precipitating and aggravating
              factors; (4) the type, dosage, effectiveness, and side effects of any
              medication taken to alleviate pain or other symptoms; (5) treatment,
              other than medication, received for relief of pain or other symptoms; (6)
              any measures used to relieve pain or other symptoms; and (7) other
              factors concerning functional limitations and restrictions due to pain or
              other symptoms.

Hoffman v. Comm’r of Soc. Sec., No. 1:18-cv-171, 2019 U.S. Dist. LEXIS 27010,
at *13 (S.D. Ohio Feb. 20, 2019) (citations omitted).
                                                               4
Dkt. 17 at 1–2; Dkt. 15 at 2–4 with Dkt. 17 at 2–4.) Therefore, these parts

of the objection are improper.

     This leaves only plaintiff’s argument that the magistrate judge

inappropriately defferred to the ALJ in her review of step two of the §

404.1529(c) analysis because she determined that the ALJ’s analysis at

this step was a credibility determination, misinterpreting SSR 16-3p.

(Dkt. 17 at 4.) SSR 16-3p was enacted to remove the emphasis on

credibility, as in a character for truthfulness, see Dooley v. Comm’r of Soc.

Sec., 656 F. App’x 113, 119 n.1 (6th Cir. 2016), a replace it with a focus

on “whether the claimant’s statements about the intensity, persistence,

and limiting effects of symptoms are consistent with the objective medical

evidence and other evidence on the record,” Rhinebolt v. Comm’r of Soc.

Sec., No. 2:17-cv-369, 2018 U.S. Dist. LEXIS 9388, at *10 (S.D. Ohio Jan.

22, 2018) (citations omitted). But regardless of whether the magistrate

judge’s use of the word “credibility” is permissible, the magistrate judge

went on to apply the step two factors outlined in § 405.1529(c), which SSR

16-3p seeks to clarify. Plaintiff does not address how this statement about

credibility renders the magistrate judge’s review of the ALJ’s




                                     5
consideration of the regulatory factors deficient.2 It is the factor analysis,

not the stray mention of “credibility,” that is the dispositive issue. Thus,

plaintiff’s objection is improper because it does not go to legal issues at

the heart of this dispute. The objection is overruled. 

       IV.            Conclusion

              Accordingly, the R&R (Dkt. 16) is ADOPTED; defendant’s motion

for summary judgment (Dkt. 14) is GRANTED; and plaintiff’s motion for

summary judgment (Dkt. 13) is DENIED.

              IT IS SO ORDERED.

Dated: March 22, 2019                                              s/Judith E. Levy
     Ann Arbor, Michigan                                           JUDITH E. LEVY
                                                                   United States District Judge


                                                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 22, 2019.
                                                                   s/Shawna Burns
                                                                   SHAWNA BURNS
                                                                   Case Manager



                                                            
        And as defendant points out, there is no indication that Sixth Circuit
              2

precedent holding that these ALJ determinations, whether they be deemed credibility
determinations or otherwise, receive deference are overruled based on SSR 16-3p.
                                                               6
